DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 49-68 are currently pending.
Priority:  This application is a 371 of PCT/IL2017/050761 (07/06/2017)
PCT/IL2017/050761 has PRO 62/359,245 (07/07/2016).
Interview: The Examiner contacted Applicant’s representative, Roy Gross, on 6/9/2021 to propose allowable subject matter but agreement was not reached.
Election/Restrictions
Applicant's election without traverse of Group I, claims 49-66, in the reply filed on 11/19/20 is acknowledged.  Applicant also elected the species of Example 5.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 49, 54, 56-58, 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. ("Highly Efficient Micro RNA Enrichment Procedure using Solid Phase Reverse Immobilization Magnetic Bead Technology", Beckman Coulter Life Sciences, 2013, Pages 1-4).
Applicant persuasively argued withdrawal of this rejection based on Lee’s unspecified SPRIselect composition.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-58, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("Highly Efficient Micro RNA Enrichment Procedure using Solid Phase Reverse Immobilization Magnetic Bead Technology", Beckman Coulter Life Sciences, 2013, Pages 1-4) in view of McKearnan et al. (US20090191566) and McKearnan et al. (US6534262, “McKearnan-262”).
Regarding claim 49, Lee teaches a method for separating a nucleic acid molecule of a desired length below 100 nucleotides from a solution comprising a nucleic acid molecule of the desired length and a nucleic acid molecule of a length at least 15 nucleotides shorter (page 1: “ample containing 1μg of 22 and 53 base oligonucleotides”; page 2: “Figure 1 shows that the 53  , the method comprising:
(a) obtaining a solution comprising nucleic acid molecules of multiple lengths (page 1: “sample containing 1μg of 22 and 53 base oligonucleotides”); 
(b) adding to said solution particles comprising a carboxyl-group coated surface, salt, polyalkylene glycol, and alcohol (page 1: “oligonucleotides were incubated with different ratios (volume: volume) of SPRlselect (Beckman Coulter B23318) to 100% isopropanol (American Bioanalytical, AB07015) at room temperature for 5 minutes and then separated”); and 
(c) isolating said particles; 
thereby separating a nucleic acid molecule of a desired length below 100 nucleotides from a solution comprising a nucleic acid molecule of the desired length and a nucleic acid molecule of a length at least 15 nucleotides shorter shorter (page 1: “oligonucleotides were incubated with different ratios (volume: volume) of SPRlselect (Beckman Coulter B23318) to 100% isopropanol (American Bioanalytical, AB07015) at room temperature for 5 minutes and then separated”; page 2: “Figure 1 shows that the 53 base oligonucleotides were successfully removed from the 22 base when the optimal SPRlselect binding conditions were used”).
Lee does not specifically teach the selection and optimization of the reagents to select particular sizes.  However, one of ordinary skill in the art would know that optimizing the concentration of reagents including salt, PEG, and isopropanol would produce different size selection ranges as suggested by Lee and taught by McKearnan ([0097]: “binding nucleic acids to carboxyl coated solid phase carriers … using various nucleic acid precipitating reagents (crowding reagents) such as alcohols, glycols (e.g., alkylene, polyalkylene glycol, ethylene, polyethylene glycol) and Polyvinyl Pyrrolidinone-40” … “Size specific nucleic acid isolation can be performed by either adjusting the concentration of the crowding reagent, the molecular weight of the crowding reagent or adjustment to salt, pH, polarity or hydrophobicity of the solution” … “See, for example, … U.S. Pat. No. 6,534,262 … , all of which are incorporated 
Given that such techniques are well known in the art and well within their technical grasp, one of ordinary skill in the art would find the optimization routine and apply the Lee technique and arrive at the claimed invention.
Regarding dependent claims 50-53, specifying the reagents and ratios/concentration, based on the teaching of Lee one of ordinary skill in the art would reasonably consider further optimizing the size selection by “adjusting the concentration of the crowding reagent, … or adjustment to salt” as specifically taught by McKernan ([0099]) including the particular species of PEG ([0100]), isopropanol (Lee page 1; McKernan [0099]), and sodium chloride ([0101]) and arrive at the claimed invention.  
Regarding dependent claim 54 specifying incubating for time sufficient for binding, one of ordinary skill in the art would perform the same incubation to allow as was done by Lee and McKernan and arrive at the claimed invention.
Regarding dependent claim 55 wherein said separating results in less than a 10% contamination by said nucleic acid molecule 15 nt shorter than the desired length, one of ordinary skill in the art would optimize the known protocol for size selection to minimize contamination and arrive at the claimed invention.
Regarding dependent claim 56 wherein said particles are isolated by magnetic separation, Lee teaches such a method (p. 1) and one of ordinary skill in the art would consider such a well-known protocol and arrive at the claimed invention.

Regarding dependent claim 58 wherein said solution comprises nucleic acid molecules from various source, Lee teaches at least two such solutions (page 1, i.e. 1ug tissue total RNA) and one of ordinary skill in the art would consider performing the protocol on such a NA and arrive at the claimed invention.
Regarding dependent claim 61 wherein the method further comprises washing said particles (p. 1) Lee teaches such a step and one of ordinary skill in the art would consider performing the well-known protocol step for the same purpose and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.

Claims 49-61, 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ("Highly Efficient Micro RNA Enrichment Procedure using Solid Phase Reverse Immobilization Magnetic Bead Technology", Beckman Coulter Life Sciences, 2013, Pages 1-4) in view of McKearnan et al. (US20090191566),  McKearnan et al. (US6534262, “McKearnan-262”), and Wang et al. (US20120283106).
Claim 49-58, 61 are rendered obvious over Lee and McKearnan as detailed supra and incorporated herein and are also obvious further in view of Wang which teaches methods of quantitating microRNA through generating libraries for sequencing.  
Regarding claim 59, Wang teaches ligation of oligonucleotides at the ends of the RNA ([0026]-[0027], Fig. 1) which one of ordinary skill in the art would consider in preparing a sequencing library from Lee’s size selected microRNA’s and arrive at the claimed invention.

Regarding claim 61, Wang teaches ligation of oligonucleotides at the ends of the RNA ([0026]-[0027]) which one of ordinary skill in the art would consider in preparing a sequencing library from Lee’s size selected microRNA’s and arrive at the claimed invention.
Regarding claim 63, Lee teaches depleting nucleic acids longer than 100 nt (p. 1-2) which one of ordinary skill in the art would consider in preparing a sequencing library in view of the cited art and arrive at the claimed invention.
Regarding claim 64, Wang teaches incorporation of oligonucleotides which include barcodes ([0031], claim 8) used in multiplex which one of ordinary skill in the art would consider in preparing a sequencing library from Lee’s size selected microRNA’s and arrive at the claimed invention.
Regarding claim 65, McKearnan teaches optimization of the concentration of reagents such as alcohol ([0099]: “Appropriate alcohol (e.g., ethanol, isopropanol) concentrations (final concentrations) for use in the methods of the present invention are from about 5% to about 100%; from about 40% to about 60%; from about 45% to about 55%; and from about 50% to about 54%”) which one of ordinary skill in the art would consider to optimize as specifically suggested by McKearnan in preparing Lee’s size selected microRNA’s and arrive at the claimed invention.
Regarding claim 66 wherein the method further comprises washing said particles Lee teaches such a step (p. 1) and one of ordinary skill in the art would consider performing the well-known protocol step for the same purpose and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.

Claims 49-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US20100234445) in view of Lee et al. ("Highly Efficient Micro RNA Enrichment Procedure using Solid Phase Reverse Immobilization Magnetic Bead Technology", Beckman Coulter Life Sciences, 2013, Pages 1-4), McKearnan et al. (US20090191566), McKearnan et al. (US6534262, “McKearnan-262”) and Wang et al. (US20120283106).
The teaching of Lee, McKearnan, and Wang are detailed supra and incorporated herein and also render the claims obvious as one of ordinary skill in the art would reasonably consider incorporating known isolation techniques (as taught by Lee and McKearnan) in preparing nucleic acids for sequencing such as taught by Lui and Wang and arrive at the invention claimed in claims 49-61 and 63-66.  Regarding claim 62, one of ordinary skill in the art would reasonably consider combining the Lee’s purification/isolation technique with known library preparation techniques such as taught by Lui which includes steps of purifying small RNA, ligating 3’ adaptor, purifying the product, ligating a 5’ adaptor, and purification (Lui [0131]) and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 58 recites the limitation "said first and second oligonucleotides".  There is insufficient antecedent basis for this limitation in the claims.  Thus the claims are rejected.
Claims 59 recites the limitation "said ligation procedure".  There is insufficient antecedent basis for this limitation in the claims.  Thus the claims are rejected.
Claims 64-65 recites the limitation "said 5’[3’] adapter".  There is insufficient antecedent basis for this limitation in the claims.  Thus the claims are rejected.

Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639